DISMISS; and Opinion Filed August 10, 2016.




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-16-00943-CV

 IN RE HOMEOWNERS’ ASSOCIATION OF PRINCETON MEADOW, INC., Relator

                   Original Proceeding from the Justice Court, Precinct # 2
                                    Collin County, Texas
                          Justice Court Cause No. 02-SC-15-00068

                             MEMORANDUM OPINION
                Before Chief Justice Wright and Justices Lang-Miers and Brown
                                Opinion by Justice Lang-Miers

       In this original proceeding, relator asks the Court to issue a writ directing the justice court

to vacate certain orders and judgments. Appellate courts do not generally have writ jurisdiction

over justice courts. TEX. GOV’T CODE ANN. § 22.221(b) (writ jurisdiction over district and

county courts only). The exception is if the writ is necessary to protect this Court’s jurisdiction.

TEX. GOV’T CODE ANN. § 22.221(a) (“Each court of appeals or a justice of a court of appeals

may issue a writ of mandamus and all other writs necessary to enforce the jurisdiction of the

court.”). No appeal is pending in this Court related to the justice court orders at issue. As such,

our jurisdiction is not at risk. Relator’s remedy, if any, lies in the county court. See, e.g.,

Houston v. Sw. Outdoor, Inc., 05-14-00936-CV, 2016 WL 2591243, at *2 (Tex. App.—Dallas

May 3, 2016, no pet.) (“A statutory county court has mandamus power over justice courts.”)
(citing TEX. GOV’T CODE ANN. § 25.0004(a) (West Supp.2015) and Meridien Hotels, Inc. v.

LHO Fin. P’ship I, L.P., 97 S.W.3d 731, 736–37 (Tex. App.—Dallas 2003, no pet.)).

       We DISMISS relator’s petition for writ of mandamus for want of jurisdiction.




                                                   /Elizabeth Lang-Miers/
                                                   ELIZABETH LANG-MIERS
                                                   JUSTICE




160943F.P05




                                             –2–